Case 1:14-cv-23388-KMM Document 111 Entered on FLSD Docket 12/11/2018 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 14-cv-23388-KMM

      ORLANDO ESTRADA,

             Plaintiff,

      v.

      FTS USA, LLC,

            Defendant.
      _________________________________/

                                                ORDER

             THIS CAUSE came before the Court upon Plaintiff’s counsel’s Objections (“Objections

      to July 20 R&R”) (ECF No. 108) to Magistrate Judge McAliley’s July 20, 2018 Report and

      Recommendation regarding the nature of sanctions against Plaintiff’s counsel. (“July 20 R&R”)

      (ECF No. 98). Defendant filed a response (“Response”) (ECF No. 109) and Plaintiff filed a

      reply (“Reply”) (ECF No. 110). The matter is now ripe for review.

 I.          BACKGROUND1

             This dispute arose out of Plaintiff’s claim under the FLSA that Defendant failed to pay

      Plaintiff overtime wages. A brief procedural history is warranted. Defendant filed a Renewed

      Motion for Sanctions against Plaintiff’s counsel.   (ECF No. 70).     The Court referred the

      Renewed Motion for Sanctions to the Honorable Chris M. McAliley, United States Magistrate

      Judge. (ECF No. 71). Plaintiff responded in opposition (ECF No. 73) and Defendant replied

      (ECF No. 74). Magistrate Judge McAliley issued a report and recommendation on January 23,

      2018 recommending that Plaintiff’s counsel be sanctioned pursuant to Rule 11 of the Federal

      1
       The Court assumes familiarity with the underlying facts and most of the procedural history,
      which are set forth in Magistrate Judge McAliley’s July 20 R&R. See July 20 R&R at 1–4.
Case 1:14-cv-23388-KMM Document 111 Entered on FLSD Docket 12/11/2018 Page 2 of 7



       Rules of Civil Procedure. (“Jan. 23 R&R”) (ECF No. 78). Plaintiff filed objections to the Jan.

       23 R&R. (ECF No. 81). The Court adopted Magistrate Judge McAliley’s Jan. 23 R&R finding

       that Rule 11 sanctions were appropriate and ordered Defendant to file a memorandum regarding

       the nature of the sanctions. (ECF No. 85).

              Defendant filed a Memorandum on the Nature of Sanctions.               (ECF Nos. 86, 88).

       Plaintiff’s counsel filed a Memorandum in Opposition. (ECF No. 92).              Magistrate Judge

       McAliley recommended that Plaintiff’s counsel pay $60,000 as partial compensation for

       Defendant’s claimed attorneys’ fees, an approximate one-third reduction of the $91,000 in fees

       claimed. (“July 20 R&R”) (ECF No. 98). The Court adopted the R&R. (ECF No. 99).

              Plaintiff’s counsel filed a Motion to Vacate the Court’s Order adopting the July 20 R&R

       arguing that it had not received the July 20 R&R or the Court’s Order adopting the July 20 R&R

       and needed fourteen (14) days to object. (ECF No. 102). The Court declined to vacate its order

       but granted Plaintiff’s counsel fourteen (14) days to file objections to the July 20 R&R. (ECF

       No. 103). Now before the Court is Plaintiff’s counsel’s objection to the July 20 R&R.

 II.          LEGAL STANDARD

              The Court may accept, reject, or modify, in whole or in part, the findings or

       recommendations made by a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       The Court “must determine de novo any part of the magistrate judge’s disposition that has been

       properly objected to.” Fed. R. Civ. P. 72(b)(3). However, if the objections are improper, in that

       they are “conclusory or general” or “simply rehash or reiterate the original briefs to the

       magistrate judge,” Rodriguez v. Colvin, No. 12-CV-3931, 2014 WL 5038410, at *3 (S.D.N.Y.

       Sept. 29, 2014), that will not suffice to invoke a district court’s de novo review of the magistrate

       judge’s recommendations. In that scenario, a court need only review the magistrate judge’s



                                                        2
Case 1:14-cv-23388-KMM Document 111 Entered on FLSD Docket 12/11/2018 Page 3 of 7



       report for clear error. See Battle v. U.S. Parole Com’n, 834 F.2d 419, 421 (5th Cir. 1987);

       Faucette v. Comm’r of Soc. Sec., No. 13-CV-4851 (RJS) (HBP), 2015 WL 5773565, at *2

       (S.D.N.Y. Sept. 30, 2015); see also Marlite, Inc. v. Eckenrod, No. 10-23641-CIV, 2012 WL

       3614212, at *5 (S.D. Fla. Aug. 21, 2012) (“It is improper for an objecting party to . . . submit[ ]

       papers to a district court which are nothing more than a rehashing of the same arguments and

       positions taken in the original papers submitted to the Magistrate Judge.”) (quoting Camardo v.

       Gen. Motors Hourly Rate Emps. Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y. 1992)).

       Review for clear error is warranted because “parties are not to be afforded a ‘second bite at the

       apple’ when they file objections to a R&R.” Camardo, 806 F. Supp. at 382.

III.          DISCUSSION

              Magistrate Judge McAliley recommended that Plaintiff’s counsel be required to pay

       Defendant $60,000 in attorney’s fees as partial compensation for fees incurred in defending the

       instant action. July 20 R&R at 23. In the objections now before the Court, Plaintiff’s counsel

       argues that (1) he should not be sanctioned under Rule 11 of the Federal Rule of Civil Procedure

       because Magistrate Judge McAliley based the sanctions on only one allegation in the Complaint;

       (2) Rule 11 does not impose a continuing duty on counsel to amend previous pleadings when

       their factual or legal basis dissolves; and (3) the amount of sanctions awarded is excessive,

       unreasonable, and without basis. Objections to July 20 R&R at 2–3; Reply at 1–2.

              A.      The Court Will Not Consider Rehashed Arguments Already Addressed

              As a preliminary matter, the Court notes that many of Plaintiff’s counsel’s objections to

       the July 20 R&R raise nearly identical arguments to those raised in Plaintiff’s counsel’s Motion

       for Reconsideration (ECF No. 79), which Magistrate Judge McAliley denied (ECF No. 80) and

       that were again raised in Plaintiff’s counsel’s Objections to the Jan. 23 R&R. The Court will not



                                                       3
Case 1:14-cv-23388-KMM Document 111 Entered on FLSD Docket 12/11/2018 Page 4 of 7



   entertain objections that merely rehash arguments previously made by Plaintiff’s counsel and

   addressed by the Court. See Rodriguez, 2014 WL 5038410, at *3 (if objections are improper, in

   that they are “conclusory or general” or “simply rehash or reiterate the original briefs to the

   magistrate judge,” that will not suffice to invoke a district court's de novo review of the

   magistrate judge’s recommendations).2 At this stage, any arguments regarding whether Rule 11

   sanctions should be imposed are improper because, in March 2018, the Court adopted Judge

   McAliley’s Jan. 23 R&R finding Rule 11 sanctions appropriate. (ECF No. 85).            Plaintiff’s

   counsel already had an opportunity to object to that Order and the issue of whether Rule 11

   sanctions are appropriate is not before the Court now. The issue before the Court is merely

   whether the sanction imposed requiring Plaintiff’s counsel pay $60,000 to defense counsel is a

   reasonable sanction under Rule 11.

          B.      Reasonableness of the Attorney’s Fees

          Plaintiff’s counsel argues that the $60,000 sanction is not reasonable because Defendant’s

   attorney’s fees were not reasonable. Objections to July 20 R&R at 4. Under Rule 11, federal

   courts possess inherent powers to “fashion an appropriate sanction for conduct which abuses the

   2
      Plaintiff’s counsel argues that the Complaint could not be amended due to the applicable
   deadline, that Plaintiff met the minimal pleading requirements, and the course of litigation would
   not have been different had Plaintiff alleged the claims differently. In the Court’s Order
   adopting the Jan. 23 R&R, the Court found that “Plaintiff could have amended the Complaint
   and Statement of Claim but did not do so–any argument pertaining to the deadlines set forth in
   the Court’s Pretrial Order are unavailing and misleading.” (ECF No. 85) at 3. Now months after
   the Court’s previous Order, Plaintiff’s counsel again argues that “[s]ince there is no clear
   obligation to amend earlier pleadings, the fact that the undersigned did not do so should not be a
   basis to sanction.” Objections at 3 fn. 2. This argument will not be reconsidered. Additionally,
   Plaintiff’s counsel argued in its Memorandum in Opposition to the nature of sanctions that the
   sanctioned conduct should be very narrow because it only concerns one allegation in the
   Complaint. (ECF No. 92) at 3. Magistrate Judge McAliley addressed this argument finding that
   it falsely characterized the Complaint, which only contained one count and noted that “it is
   troubling, particularly at this stage in these sanction proceedings, that Plaintiff’s counsel
   misrepresents their Complaint.” July 20 R&R at 6. Again here, Plaintiff’s counsel raises an issue
   that Judge McAliley addressed. The Court finds no clear error on Judge McAliley’s part.
                                                   4
Case 1:14-cv-23388-KMM Document 111 Entered on FLSD Docket 12/11/2018 Page 5 of 7



   judicial process.” See Peer v. Lewis, 571 Fed. App’x 840, 844 (11th Cir. 2014). When faced

   with large fee applications, “an hour-by-hour review is both impractical and a waste of judicial

   resources.” Loranger v. Stierheim, 10 F.3d 776, 783 (11th Cir. 1994). Plaintiff’s counsel argued

   that certain arguments made by Defendant in support of sanctions were meritless and should not

   be included in the fee calculation. Although Magistrate Judge McAliley could not ascertain with

   certainty what percentage of fees were claimed for making the alleged meritless arguments

   raised, Judge McAliley “re-reviewed the Renewed Motion for Sanctions and note[d] that well

   less than a third of the motion” addressed any meritless argument. July 20 R&R at 22. Judge

   McAliley further found that the meritless arguments “were almost entirely redundant of

   Defendant’s Rule 11 argument.” Id.       Based on this record, Judge McAliley concluded that it

   would be a waste of judicial resources to do a line-by-line analysis of defense counsel’s billing

   records and instead made an across-the-board reduction of the requested fees. Judge McAliley

   found this approach was particularly appropriate where the purpose of the fee award was to deter

   counsel from future Rule 11 violations. Id. at 23. The Court concludes that Magistrate Judge

   McAliley’s approach was reasonable and Plaintiff fails to raise any argument that warrants

   amendment of the Court’s Order adopting the July 20 R&R.

          C.      Future Deterrence From Similar Conduct

          Plaintiff’s counsel also argues that any sanction award should be only reasonably

   necessary so as to deter a wrongdoer. In the July 20 R&R, Magistrate Judge McAliley explained

   that available records showed that Plaintiff’s counsel’s firm has filed 1,905 lawsuits in this Court

   and pointed to several occasions when Plaintiff’s counsel was sanctioned. July 20 R&R at 16.

   Despite being sanctioned on several occasions in the past, Plaintiff’s counsel argues that the

   “recommended $60,000 is akin to using a sledge-hammer to kill a fly–all for an inartful/incorrect



                                                    5
Case 1:14-cv-23388-KMM Document 111 Entered on FLSD Docket 12/11/2018 Page 6 of 7



      allegation in the original complaint.” Objections at 11. Magistrate Judge McAliley addressed

      this precise argument and included an entire section dedicated to addressing why these sanctions

      were necessary to deter Plaintiff’s counsel. July 20 R&R at 15–17. Magistrate Judge McAliley

      found that “[t]his is a troubling record of repeated misconduct by Mr. Zidell and his law firm”

      noting that “[t]he Court has no reason to believe they have ‘learned their lesson’ and it has little

      hope that this Court’s earlier order, that found Plaintiff’s counsel violated Rule 11 in this case,

      standing alone, will lead them to conduct reasonable pre-suit investigations in the future.” Id. at

      15–16. Magistrate Judge McAliley pointed to Plaintiff’s counsel’s history of inadequate pre-suit

      inquiry, which has been sanctioned by this Court.

             The Court does not find that Magistrate Judge McAliley’s analysis was lacking, but

      rather Judge McAliley thoroughly examined the previous sanctions against Plaintiff’s counsel

      and explained how this was relevant to her analysis. Additionally, the original Complaint is the

      only Complaint and the entire litigation resulting from the alleged “inartful” pleading has

      spanned almost four years, including continued objections to attorney’s fees and costs.         The

      Court concludes that Plaintiff’s counsel fails to raise any argument that warrants declining

      adoption of the July 20 R&R.3

IV.          CONCLUSION

             UPON CONSIDERATION of the Objections, the pertinent portions of the record, and

      being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that



      3
        Plaintiff’s counsel also argues that Magistrate Judge McAliley “demonstrates a bias and a lack
      of judicial impartiality, not only against the undersigned Firm, but also apparently towards the
      entire plaintiffs’ bar that represents workers in FLSA cases in this District.” Objections to July
      20 R&R at 13. The Court does not find this comment warranted and the instances of language
      provided by Plaintiff’s counsel are taken out of context. Judge McAliley wrote a thorough and
      well-reasoned R&R for the Court. The mere fact that Magistrate Judge McAliley imposed
      sanctions does not support any suggestion of bias.
                                                       6
Case 1:14-cv-23388-KMM Document 111 Entered on FLSD Docket 12/11/2018 Page 7 of 7



   the Court’s previous Order Adopting Magistrate Judge McAliley’s July 20 R&R (ECF No. 99)

   remains in effect. Consistent with Magistrate Judge McAliley’s R&R and the Court’s Order

   Adopting the R&R, Jamie H. Zidell and the J.H. Zidell, P.A., shall pay Defendant $60,000 as a

   sanction. It is further ORDERED that, in accordance with the Court’s previous Order (ECF No.

   105), Plaintiff’s counsel shall respond to Defendant’s pending Motion for Entry of Final

   Judgment (ECF No. 101) on or before December 17, 2018.

                                                                10th day of December,
           DONE AND ORDERED in Chambers, at Miami, Florida this ____

   2018.



                                             ____________________________________

                                             K. MICHAEL MOORE
                                             CHIEF UNITED STATES DISTRICT JUDGE

   c:      All Counsel of record




                                                7
